OPINION BY
GANTMAN, J.:
Appellant, the Commonwealth of Pennsylvania, appeals from the order entered in the Venango County Court of Common Pleas, which granted Appellee, David W. Anderson’s motion to dismiss on double jeopardy grounds, based on prosecutorial misconduct. The Commonwealth asks us to determine whether the trial court erred in dismissing the case pursuant to the double jeopardy clause of the Pennsylvania Constitution, where the prosecutorial misconduct occurred after remand for a new trial, but before the retrial. We hold pros-ecutorial misconduct occurring before a retrial can serve to bar the retrial, under the double jeopardy clause of the Pennsylvania Constitution. We further hold the trial court properly granted Appellee’s motion to dismiss, because the prosecutor intentionally committed the misconduct to prejudice Appellee to the point of denying him a fair trial. Accordingly, we affirm the order granting Appellee’s motion to dismiss.
This Court previously set forth the relevant facts of this appeal as follows:
[Appellee] was employed as a Residential Service Aide (“RSA”), á caregiver, at the Polk Center State Hospital, a facility that houses mentally retarded patients. D.M., T.C., and J.L. were residents of the hospital and function at approximate mental age levels ranging from six to eight years old. [Appellee] cared for the three residents at various times throughout his employment at the hospital. The following sets out the claims of each resident.
1. The incidents are:

DM.

On or about March 1, 2000, Robert Lake, a coworker of [Appellee], observed [Appellee] with his pants down and buttocks exposed in the presence of D.M. in an abandoned cottage at the facility. Lake reported what he saw and the hospital began an internal investigation.

T.C.

During the investigation, another coworker of [Appellee], Kelly McCullon, reported an incident she saw in February 2000. McCullon observed [Appellee] in a restroom with resident T.C., with his shorts lowered and T.C.’s head positioned alongside [Appellee’s] legs. *830When [Appellee] realized McCullon had entered the restroom, he appeared startled and immediately raised his trousers. T.C. does not require assistance in the bathroom because he is totally independent. A few days after the incident, [Appellee] approached McCullon and stated he was worried about something somebody may have seen, adding that seeing something is one thing and proving it is another.
T.C. reported to RSA McCullon that [Appellee] performed unwanted sexual acts with him. T.C. stated that [Appel-lee] rubbed his penis in the bathroom and T.C. placed his mouth on [Appel-lee’s] penis at Polk Center. Afterwards, [Appellee] warned T.C. not to tell anyone what happened or he would get in trouble.

J.L.

The investigation continued and resident J.L. came forward to report misconduct by [Appellee]. J.L. reported that [Ap-pellee] performed oral sex upon him and masturbated him on several occasions at the facility’s swimming pool. In addition, J.L. revealed that while on a Special Olympics trip, [Appellee] performed oral sex on him in a Somerset County hotel. J.L. stated he did not reveal any of the incidents because [Appellee] threatened to beat him up if he did. The events at the hotel were corroborated by another Polk Center resident, Henry Garner, who was staying in the room with J.L. and [Appellee], Garner observed J.L. playing with [Appellee’s] penis and was reluctant to report the act because of threats made by [Appellee].
2. The Police Investigation and the Trial
In March 2000, following the internal investigation, Polk Center State Hospital referred the case to the police. Pennsylvania State Trooper Brian Mason was assigned as the investigating officer. Trooper Mason interviewed [Appellee] about the act that had been reported by [Appellee’s] coworker Robert Lake. [Appellee] allegedly admitted to the act of indecent assault on resident D.M. On April 28, 2000, after the police reviewed the internal investigation of the hospital and interviewed the alleged victims, the Venango County district attorney’s office filed criminal charges against [Appellee] for multiple counts of involuntary deviate sexual intercourse (“IDSI”) and indecent assault involving these three alleged victims.
On June 30, 2000, the Honorable District Justice Douglas Gerwick ruled that resident D.M. was incompetent to testify and dismissed the charges involving him. On October 20, 2000, a second preliminary hearing was held and District Justice Gerwick again held that D.M. was incompetent to testify. On January 25, 2001, the Commonwealth re-filed charges involving resident D.M. and a preliminary hearing was held on January 31, 2001. At the hearing, the district justice found D.M. to be competent to testify and the Commonwealth was allowed to proceed on charges involving D.M.
The procedure regarding residents J.L. and T.C. is as follows. On June 30, 2000, District Justice Gerwick allowed the charges involving these residents to go forward. On February 1, 2001, charges involving all the residents (D.M., T.C. and J.L.) were consolidated ... and trial was set for February 5, 2001.
On February 5, 2001, the day trial began, [Appellee’s] motion under Rule 315 for dismissal of charges involving D.M. was denied. On February 13, 2001, the jury found [Appellee] guilty of indecent *831assault but not of IDSI from the incident involving D.M. The jury was deadlocked as to the charges involving J.L. and T.C. On March 26, 2001, [Appellee] was sentenced to incarceration of three months to 24 months less one day in the Venango County Jail for the conviction of indecent assault on D.M.
[[Image here]]
[Appellee] was retried on the charges involving residents J.L. and T.C. — the charges on which the jury had deadlocked in the first trial. Following the second trial, on September 17, 2001, the jury found [Appellee] guilty of one count of indecent assault on T.C. On the charges involving J.L., the jury found [Appellee] guilty of IDSI for the incident in Somerset County, as well as finding [Appellee] guilty of indecent assault at both the hospital and in Somerset. On January 24, 2002, the court sentenced [Appellee] to five to 15 years’ imprisonment for the IDSI conviction and six years of probation for the three counts of indecent assault.
[Appellee] filed timely notices of appeal from both judgments of sentence.
Commonwealth v. Anderson, No. 746 WDA 2001, unpublished memorandum at 2-6, 855 A.2d 127 (Pa.Super. filed April 21, 2004) (internal citations to the record omitted).
On appeal, this Court reversed the conviction related to D.M., concluding Appel-lee had “suffered prejudice by the eleventh-hour amendment” of the charges. Id. at 10. Accordingly, this Court discharged Appellee with respect to D.M. This Court also reversed and remanded for a new trial on the charges related to T.C. and J.L. Specifically, this Court determined the prosecutor had engaged in misconduct during his closing argument, utilizing intemperate language and making a hand gesture to simulate masturbation in the direction of Appellee and defense counsel. Nevertheless, this Court declined to discharge the matter on double jeopardy grounds:
Our review of the record reflects no justification for the behavior of the prosecutor during his closing argument. The only purpose of the conduct appears to be to prejudice the jury, forming in their minds a fixed bias and hostility toward [Appellee] so that the jury could not weigh the evidence objectively and render a true verdict. Such conduct, from the record, appears to have been undertaken intentionally to prejudice [Appellee] to the point of denying him a fair trial. If so, the double jeopardy clause of the Pennsylvania Constitution would bar retrial of any charges prosecuted at the second trial. [Commonwealth v. Smith, 532 Pa. 177, 615 A.2d 321 (1992) ]. On the other hand, we do not have before us the egregious circumstances of Smith.... While the prosecutor’s behavior in [Appellee’s] case was outrageous, it did not rise to the level of the intentional prejudice of the prosecutor in Smith. Thus, we reverse and remand for a new trial.
Id. at 14-15. The Commonwealth filed a petition for allowance of appeal, which our Supreme Court denied on February 22, 2005. Commonwealth v. Anderson, 855 A.2d 127 (Pa.Super.2004) (unpublished memorandum), appeal denied, 582 Pa. 668, 868 A.2d 1196 (2005) (“Anderson I ”).
Upon remand, the court conducted jury selection on September 6, 2005. Immediately following jury selection, the court conducted a competency hearing to reevaluate T.C. and J.L. On September 8, 2005, the court found T.C. and J.L. were incompetent to testify, and it dismissed the jury. The Commonwealth timely filed a notice of appeal on October 6, 2005. On appeal, this Court determined the trial court had *832abused its discretion in failing to apply the factors in Pa.R.E. 601 to evaluate the witnesses’ competency. Consequently, this Court reversed and remanded the case for trial. Commonwealth v. Anderson, 927 A.2d 647 (Pa.Super.2007) (unpublished memorandum) (“Anderson II ”).
On September 26, 2007, Appellee filed a motion for another competency hearing. In it, Appellee alleged “the Commonwealth, by way of its Assistant District Attorney, has had substantial meetings with [the] witnesses prior to each hearing in which the witnesses testified.” (Motion for Competency Hearing, filed 9/26/07, at 5). Appellee argued the prosecutor used these meetings to “coach” the witnesses. Moreover, at a 2005 competency hearing, the prosecutor stated, “I can get [T.C.] to say anything.” (Id at 6). Thus, Appellee requested a new competency hearing “to test or challenge each witness’ independent ability to recall the alleged events on his own....” (Id) (emphasis in original). Appellee further requested that the court prohibit the Commonwealth from interviewing the witnesses prior to the competency hearing, “to minimize the ever-present issue of taint” and “to make a valid determination of each witness’ independent ability to recall the alleged events.” (Id. at 7). The court granted Appellee’s motion and scheduled the competency hearing to occur at the pretrial conference.
On October 29, 2007, the court issued an additional order, placing the following restrictions on the prosecutor’s ability to interview the witnesses prior to the competency hearing:
In preparation for [the competency] hearing, the motion of the defense counsel for some form of protection concerning “taint” is granted. The court sees no impediment to the Commonwealth if we order and we do hereby order that the [prosecutor] when interviewing the four stated witnesses prior to the competency hearing, will have with him preferably [the psychologist from the Polk Center], who has been a counselor for these witnesses, but if not her some other responsible person at Polk Center, such as an RSA. Interviews will not be conducted unless such person is present. Counsel for the Commonwealth will keep a log showing when the interviews occurred and who was present. This is only up to the point of the competency hearing.
(Order, entered 10/29/07, at 2). The court also ordered the Commonwealth to deliver to defense counsel any assessments1 of the witnesses conducted by the Polk Center after January 1, 2004. Additionally, the court directed the parties to provide a witness list to opposing counsel at least two weeks before jury selection.
On November 8, 2007, the court scheduled the competency hearing for February 1, 2008. On February 1, 2008, the court continued the matter, because an ice storm prevented T.C. and J.L. from attending the hearing. The court rescheduled the hearing for April 4, 2008. The court also noted that the October 29, 2007 order “shall remain in full force and effect until further Order of Court.” (Order, dated 2/1/08, at 2). Following an additional continuance, the court conducted the competency hearing on June 6, 2008.
At that hearing, it was discovered that [the prosecutor] not only did not comply with any of the above referenced requirements contained in [the court’s] October 29, 2007 Order, he also committed *833egregious prosecutorial misconduct which was designed to subvert the truth-seeking process and deny [Appellee] of his right to a fair trial. Most troubling, and indeed egregious, [the prosecutor] met with J.L. six days before the competency hearing for several hours; watched a Pittsburgh Penguins hockey game with J.L.; told J.L. what questions were going to be asked at the hearing, along with their answers; did ask those questions at the competency hearing; and was then repeatedly dishonest with [the court] in an attempt to conceal his misconduct and convict [Appellee] at any cost.
(Trial Court Opinion, entered February 6, 2009, at 12-13). In light of the prosecutor’s misconduct, the court rescheduled the competency hearing for July 31, 2008.
On July 16, 2008, Appellee filed several motions to dismiss, including a motion to dismiss on double jeopardy grounds. In his motion, Appellee cited specific instances of prosecutorial misconduct, including the prosecutor’s meeting with J.L. to rehearse questions and answers for the competency hearing. Appellee also complained that the prosecutor failed to keep a log of his meeting with J.L., failed to provide mental capacity reports, failed to provide certain expert reports, and failed to provide a witness list. Appellee claimed the prosecutor’s behavior caused Appellee to suffer unfair prejudice, and the pattern of prosecutorial misconduct throughout the history of the proceedings warranted the dismissal of the charges on double jeopardy grounds.
On July 30 and 31, 2008, the court conducted hearings on Appellee’s various dismissal motions. Following the hearings, the court ordered the parties to submit briefs regarding the motion to dismiss on double jeopardy grounds. On September 4, 2008, the court continued the matter indefinitely, as it considered the parties’ briefs. By opinion and order entered February 6, 2009, the court granted Appellee’s motion to dismiss on double jeopardy grounds.
The Commonwealth timely filed its notice of appeal on March 3, 2009.2 On October 22, 2010, a panel of this Court reversed (with one dissent) and remanded for trial. On November 5, 2010, Appellee requested en banc reargument, which this Court granted on January 6, 2011.
The Commonwealth raises the following issue for our review:
WHETHER THE TRIAL COURT COMMITTED AN ERROR OF LAW BY INVOKING THE DOUBLE JEOPARDY CLAUSE OF THE PENNSYLVANIA CONSTITUTION AS A BAR TO REPROSECUTION TO REMEDY PERCEIVED PROSECUTORIAL TRANSGRESSIONS OCCURRING AFTER THE CASE WAS REMANDED FOR A NEW TRIAL AND BEFORE RETRIAL, AND THAT DID NOT INVOLVE ANY PREJUDICE TO [APPELLEE’S] PRIOR TRIAL COURT PROCEEDINGS?
(Commonwealth’s Brief at 4).
Initially we observe:
“An appeal grounded in double jeopardy raises a question of constitutional law.” Commonwealth v. Wood, 803 A.2d 217, 220 (Pa.Super.2002) (quoting Commonwealth v. Mattis [454 Pa.Super. 605], 686 *834A.2d 408, 410 (Pa.Super.l996)[, appeal denied, 547 Pa. 752, 692 A.2d 564 (1997) ]). “This court’s scope of review in making a determination on a question of law is, as always, plenary.” Wood, supra at 220 (quoting Mattis, supra at 410). “As with all questions of law, the appellate standard of review is de novo.... ” Commonwealth v. Kositi, 880 A.2d 648, 652 (Pa.Super.2005) (quoting In re Wilson, 879 A.2d 199, 214 (Pa.Super.2005) (en banc)).
Commonwealth v. Vargas, 947 A.2d 777, 780 (Pa.Super.2008). Appellate review of the trial court’s findings of fact in a double jeopardy matter further implicates the following:
Where issues of credibility and weight of the evidence are concerned, it is not the function of the appellate court to substitute its judgment based on a cold record for that of the trial court. The weight to be accorded conflicting evidence is exclusively for the fact finder, whose findings will not be disturbed on appeal if they are supported by the record.
Wood, supra (internal citations omitted).
In certain circumstances, prosecutorial misconduct may rise to a level of overreaching and result in a mistrial, in which case double jeopardy will bar [retrial] of the defendant. The rationale that supports the proscription embodied in the double jeopardy clause is that
the State with all its resources and power should not be allowed to make repeated attempts to convict an individual for an alleged offense, thereby subjecting him to embarrassment, expense and ordeal and compelling him to live in a continuing state of anxiety and insecurity, as well as enhancing the possibility that even though innocent he may be found guilty.
A criminal proceeding imposes heavy pressures and burdens psychological, physical, and financial on a person charged. The purpose of the Double Jeopardy Clause is to require that he be subject to the experience only once for the same [offense].
Whereas innocent prosecutorial error cannot always be avoided, overreaching is not an inevitable part of the trial process and cannot be condoned. It signals the breakdown of the integrity of the judicial proceeding, and represents the type of prosecutorial tactic which the double jeopardy clause was designed to protect against. Under Pennsylvania law, there are two types of prosecutorial misconduct that trigger double jeopardy. First, the double jeopardy clause of the Pennsylvania Constitution prohibits retrial of a defendant when the conduct of the prosecutor is intentionally undertaken to prejudice the defendant to the point of the denial of a fair trial. Second, retrial is also prohibited when the prosecutorial misconduct is intended to provoke the defendant into moving for a mistrial.
Id. at 220-21 (internal citations and quotation marks omitted).
On appeal, the Commonwealth asserts double jeopardy principles do not apply to prosecutorial misconduct occurring after remand for a new trial, but before the retrial actually occurs. Moreover, the Commonwealth contends the record does not support the trial court’s finding that the prosecutor acted intentionally to prejudice Appellee’s right to a fair trial. The Commonwealth argues there is no competent evidence that the prosecutor had a “secret meeting” with J.L. prior to the competency hearing. The Commonwealth also emphasizes that this alleged act of misconduct has nothing to do with the actions of the prosecutor during trial, which is where the misconduct must occur for double jeopardy to bar a retrial. Re*835garding the prosecutor’s failure to produce capacity assessments and a witness list, the Commonwealth maintains that mere technical violations of the criminal discovery rules do not amount to the intentional deprivation of Appellee’s right to a fair trial. The Commonwealth concludes the prosecutor’s actions did not rise to the level of misconduct sufficient to bar retrial under the double jeopardy clause of the Pennsylvania Constitution, and this Court must reverse the order granting Appellee’s motion to dismiss.3 We disagree.
Prior to Smith, supra, our Supreme Court held that double jeopardy will attach only to those mistrials intentionally caused by overt prosecutorial misconduct. See Commonwealth v. Simons, 514 Pa. 10, 16, 522 A.2d 587, 540 (1987). In Smith, however, our Supreme Court recognized the need to expand this standard to address situations where the Commonwealth concealed its efforts to subvert the truth-determining process:
We now hold that the double jeopardy clause of the Pennsylvania Constitution prohibits retrial of a defendant not only when prosecutorial misconduct is intended to provoke the defendant into moving for a mistrial, but also when the conduct of the prosecutor is intentionally undertaken to prejudice the defendant to the point of the denial of a fair trial. Because the prosecutor’s conduct in this case was intended to prejudice the defendant and thereby deny him a fair trial, [the defendant] must be discharged on the grounds that his double jeopardy rights, as guaranteed by the Pennsylvania Constitution, would be violated by conducting a second trial.
Smith, supra at 186, 615 A.2d at 325 (emphasis added).
The Supreme Court elaborated on this standard in Commonwealth v. Martorano, 559 Pa. 533, 741 A.2d 1221 (1999), announcing that the prosecutorial misconduct required to trigger double jeopardy protections need not be identical to the intentional concealment of exculpatory evidence at issue in Smith:
Although it may have been the particular circumstances of the Smith case that prompted the Court to re-evaluate its decision in Simons, there is no doubt that the Court intended the Smith rule to be one of general application.
[[Image here]]
Furthermore, we find no language in Smith to indicate that concealment of evidence is the only type of prosecutorial misconduct that may be intentionally undertaken to prejudice the defendant to the point of the denial of a fair trial. To the contrary, the holding of Smith ap*836pears to be deliberately nonspecific, allowing for any number of scenarios in which prosecutorial overreaching is designed to harass the defendant through successive prosecutions or otherwise deprive him of his constitutional rights.
Martorano, supra at 538, 741 A.2d at 1223 (emphasis added) (internal quotation marks omitted). Thereafter, our Supreme Court evaluated the prosecutor’s actions in Martorano, which included references to evidence that the trial court had ruled inadmissible, continual defiance of the court’s rulings on objections, and repeated insistence that there was fingerprint evidence linking the defendants to the crime when the prosecutor knew such evidence did not exist. Our Supreme Court concluded:
While such misconduct does not involve concealment of evidence as in Smith, it nonetheless evinces the prosecutor’s intent to deprive [the defendants] of a fair trial; to ignore the bounds of legitimate advocacy; in short, to win a conviction by any means necessary. This is precisely the kind of prosecutorial overreaching to which double jeopardy protection applies.
Id. at 539, 741 A.2d at 1223. For purposes of double jeopardy, neither Martorano nor Smith limits the prosecutorial misconduct in question to misconduct that occurs before or during the first trial.
Instantly, the Commonwealth charged Appellee with multiple sex offenses perpetrated against three different victims. Following his first trial, the jury found Appellee guilty of indecent assault as to D.M., but the jury could not reach a verdict on the charges related to T.C. and J.L. Following a retrial, the jury found Appellee guilty of indecent assault as to T.C. and IDSI and indecent assault as to J.L. On appeal, this Court reversed the conviction and discharged Appellee as to the indecent assault of D.M. This Court also vacated and remanded for a new trial on the charges involving J.L. and T.C., concluding the prosecutor’s misconduct had unduly prejudiced the jury.
Upon remand, the court found T.C. and J.L. were incompetent to testify at the new trial. The Commonwealth timely filed a notice of appeal, and this Court reversed and remanded the case for trial. Upon remand, Appellee requested another competency hearing, accusing the prosecutor of “coaching” the witnesses during the pri- or proceedings. The trial court granted Appellee’s request, issuing its October 29, 2007 order to address concerns about the possibility of taint. Specifically, that order prohibited the prosecutor from meeting with the witnesses unless Polk Center personnel were present. The court also ordered the prosecutor to keep a log of his visits with the witnesses, to deliver certain mental capacity assessments, and to produce a witness list.
At the June 6, 2008 competency hearing, defense counsel immediately informed the court that the prosecutor had not provided a log of his meetings with J.L. The prosecutor responded that he had met with J.L. only once, and the meeting occurred earlier that afternoon: “Today, yeah, today’s the only time.” (See N.T. Competency Hearing, 6/6/08, at 5.) The prosecutor denied discussing any matters related to the hearing with J.L. and indicated that J.L.’s day program supervisor was present at the meeting. When defense counsel pressed the prosecutor for additional details, the prosecutor admitted he had spoken with J.L. while delivering a subpoena during the prior week. The prosecutor, however, denied having any conversation with J.L. about the case: “Not about this case, just about — I handed him the subpoena, [J.L.] *837was there, saying how ya doing, give the subpoena and then left.” (Id. at 8).
At that point, the prosecutor began direct examination of J.L. The prosecutor asked several questions about professional sports teams to demonstrate the witness’ ability to perceive events accurately, communicate on the witness stand, and distinguish between truth and falsehood:
[PROSECUTOR]: Now, what’s your favorite sport?
[WITNESS]: Penguins.
[PROSECUTOR]: Okay, what sport do they play?
[WITNESS]: Hockey.
[PROSECUTOR]: Did you see the Penguins play?
[WITNESS]: I saw them play.
[PROSECUTOR]: Okay, when was that?
[WITNESS]: Wednesday night.
[PROSECUTOR]: Okay, and did they win or they lose?
[WITNESS]: They lost.
[PROSECUTOR]: Do you like football too?
[WITNESS]: I love football.
[PROSECUTOR]: What’s your favorite team?
[WITNESS]: Steelers.
[PROSECUTOR]: Favorite player?
[WITNESS]: Ben Roethlisberger.
[PROSECUTOR]: Who’s he?
[WITNESS]: The quarterback.
[PROSECUTOR]: He’s the quarterback?
[WITNESS]: (Nods head affirmatively.)
[PROSECUTOR]: Okay, do you know any other players on the Steelers?
[WITNESS]: Willie Parker.
[PROSECUTOR]: What position does he play?
[WITNESS]: Running back.
[PROSECUTOR]: Okay, anyone else?
[WITNESS]: Hines Ward, wide receiver.
[PROSECUTOR]: Okay, and what team do they play for?
[WITNESS]: Pittsburgh.
[PROSECUTOR]: Okay, and what’s the name of the Pittsburgh team?
[WITNESS]: Steelers.
[PROSECUTOR]: Now [J.L.], I need to ask you these questions. If someone were to say that Willie Parker plays for the New England Patriots, is that the truth or is that a lie?
[WITNESS]: That’s a lie.
[PROSECUTOR]: Okay. And if someone were to say that Hines Ward plays for the Seattle Seahawks, is that the truth or is that a lie?
[WITNESS]: That’s a lie.
(Id. at 11-12).
On cross-examination, J.L. confirmed he had met with the prosecutor earlier that afternoon. Defense counsel asked J.L. about this meeting:
[COUNSEL]: Did he tell you what the answer to the sports questions were?
[WITNESS]: Yes.
[COUNSEL]: Did he go over these specific questions he was going to ask you?
[WITNESS]: Yes.
[COUNSEL]: Did he tell you what the answers should be?
[WITNESS]: Yes.
(Id. at 18-19). Defense counsel also asked J.L. about the meeting the week before, when the prosecutor delivered the subpoena:
[COUNSEL]: [The prosecutor] just said he met with you in the last hour right?
[WITNESS]: Here.
*838[COUNSEL]: Yeah, right. [The prosecutor] also said he met with you last week, do you remember that?
[WITNESS]: Saturday.
[COUNSEL]: Okay, and what happened on Saturday?
[WITNESS]: We talked about sports.
[COUNSEL]: Did you talk about sports on Saturday?
[WITNESS]: M-hm, we was watching the Penguin game together.
[COUNSEL]: Okay, how long did you watch the Penguin game together?
[WITNESS]: Till it was over.
[COUNSEL]: How long was that, the whole game?
[WITNESS]: Yeah, the whole game.
[COUNSEL]: Did you talk about sports?
[WITNESS]: M-hm.
(Id. at 31).
Addressing the prosecutor, the court said:
[Y]ou served the subpoena yourself personally in this case and during that period of time it was testified then you were there and watched hockey with [J.L.] and you talked about sports and that was his testimony. Now, I’ll tell you why I was a little uncomfortable with that at that point in time. Even though you’ve asserted ... that you weren’t talking to him about competency. You had a conversation with him about sports and you were watching the hockey game when the majority of what the testimony was or the questions asked of that witness to establish competency today was sports and he indicated you watched the Penguins and questions were asked about the Penguins game ... and those recollections.
(Id. at 140-41). The court found that the prosecutor had met with J.L. the week before to rehearse the sports-related questions and answers for the competency hearing while watching the Pittsburgh Penguins hockey game. Without denying the proposed taint, the prosecutor responded, “We can bring him down and ask him different questions.” (Id. at 141).
At the conclusion of the hearing, defense counsel argued the prosecutor had failed to comply with the October 29, 2007 order. Defense counsel indicated the prosecutor did not provide mental capacity assessments or a witness list, and failed to maintain a log of his meetings with J.L. After a brief recess, the court acknowledged the prosecutor’s violations and expressed concern over the tainted testimony. The court continued the matter until July 31, 2008 “to guarantee that the competency hearing is conducted with no question of taint or question of the competency of the witnesses to testify at that time.... ” (Id. at 144).
Before the new competency hearing, Ap-pellee filed his motion to dismiss on double jeopardy grounds. At the July 31, 2008 hearing, the court heard argument on Ap-pellee’s motion to dismiss. The prosecutor continued to deny he had met with J.L. in violation of the October 29, 2007 order:
Your Honor again ... there was no contact and that’s where [defense counsel is] misleading the court again. The contact was that day [of the competency heaidng], Your Honor. I could not prepare a log when the first time I met with [J.L.] was that day. That’s where [defense counsel is] misleading the court.
(See N.T. Hearing, 7/31/08, at 85.) The prosecutor reiterated he had no other contact with J.L. concerning the competency hearing. (Id.) Essentially, the prosecutor asked the court to deem J.L. competent to testify at the retrial, but to disregard as incredible J.L.’s testimony about the other meeting with the prosecutor.
*839On this record, the trial court found the prosecutor’s actions constituted an overall pattern of misconduct designed to violate Appellee’s right to a fair trial:
The [c]ourt finds that [the prosecutor] met with J.L. on Saturday, May 31, 2008, six days before the June 6, 2008 Competency Hearing without a third party present, in brazen violation of the [October 29, 2007] Order. The [c]ourt finds that during this improper meeting, which lasted for hours, [the prosecutor] told J.L. the questions he was going to be asked at the competency hearing, as well as the answers. The [e]ourt finds that at the June 6, 2008 Competency Hearing, [the prosecutor] did ask those same questions to J.L., eliciting the predetermined responses. The [c]ourt finds that [the prosecutor] lied ... about the existence of the meeting, as well as what happened at the meeting. The [c]ourt finds that [the prosecutor] intended that his taint of the witness J.L. would never be discovered. The [c]ourt finds [the prosecutor’s] dishonesty in this matter to be appalling. The [e]ourt finds that [the prosecutor] did not make any attempt to provide defense counsel with a list of witnesses as mandated in the October 29, 2007 Court Order. The [c]ourt finds that [the prosecutor] did not make any attempt to provide the defense with mental capacity assessments performed after January 2004 as mandated by the October 29, 2007 Court Order.
The [c]ourt finds that at the July 31, 2008 Motion to Dismiss Hearing, [the prosecutor] continued to perpetrate his fraud on [the court] and [Appellee].
(See Trial Court Opinion at 52-53.)
Additionally, the court considered the cumulative effect of all the prosecutorial misconduct that had plagued the case:
The [c]ourt recognizes that [the prosecutor] committed prosecutorial misconduct at the second trial against [Appellee], who was being prosecuted for alleged criminal acts perpetrated against J.L. and T.C. The [c]ourt recognizes that [Appellee] is currently being prosecuted for the same alleged criminal acts perpetrated against J.L. and T.C. The [c]ourt finds that [the prosecutor] has again committed prosecutorial misconduct. The [c]ourt finds that [the prosecutor’s] misconduct is especially egregious due to its cumulative effect. The [c]ourt finds that both the prior misconduct and the current misconduct are properly before this [c]ourt because [Appellee] has not waived his double jeopardy protection and is now being retried, after remand due to prosecutorial misconduct, for the same alleged criminal conduct.
The [c]ourt finds that [the prosecutor’s] ongoing and egregious misconduct offends the principles articulated by our Supreme Court in Smith and Martora-no. The [c]ourt finds that [the prosecutor’s] out-of-court subversive tactics are particularly heinous as they fall within the scenario described in [Commonwealth v. Rightley, 421 Pa.Super. 270, 617 A.2d 1289, 1293 n. 3 (1992)], "... subversive tactics are oftentimes more heinous than conduct which occurs in defendant’s presence in the courtroom, simply because the injustice done to defendant may never surface.” We further find that in regard to the prosecution of [Appellee] for crimes allegedly committed against J.L. and T.C., (1) [the prosecutor] intended to subvert the truth-seeking process, (2) [the prosecutor] intended to forever conceal his misconduct in order to win a conviction at any cost, and (3) [the prosecutor’s] misconduct was intended to violate [Appel-lee’s] right to a fair trial.
*840(Id. at 53-54). The record supports the court’s findings.4 See Wood, supra.
Here, the prosecutor did more than demonstrate a flagrant disregard for a pretrial discovery order.5 The prosecutor engaged in a pattern of pervasive misconduct throughout the proceedings, culminating in the improper meeting with J.L. Despite J.L.’s testimony that the meeting had occurred and the parties rehearsed certain questions and answers, the prosecutor continued to deny any wrongdoing. The prosecutor’s disingenuous responses served only to exacerbate the misconduct. Under these circumstances, the prosecutor intentionally acted to prejudice the defendant to the point of the denial of a fair trial. See Smith, supra. The Smith standard is broad enough to cover the prosecu-torial overreaching that occurred in this case. See Martorano, supra. As such, we conclude double jeopardy principles apply to prosecutorial misconduct that occurs after remand for a new trial but before the retrial. On this record, the court properly determined double jeopardy barred Appel-lee’s retrial. See Wood, supra.
Based upon the foregoing, we hold pros-ecutorial misconduct occurring after remand for a new trial but before the retrial can serve to warrant dismissal of charges under the double jeopardy clause of the Pennsylvania Constitution. We further hold the trial court properly granted Ap-pellee’s motion to dismiss, because the prosecutor committed intentional misconduct to deny Appellee a fair retrial. Accordingly, we affirm the trial court’s order granting Appellee’s motion to dismiss.
Order affirmed.
*Judge OLSON files a dissenting opinion in which President Judge STEVENS, President Judge Emeritus FORD ELLIOTT and Judge DONOHUE join.

. Although the order referred to "competency” assessments, the trial court subsequently determined that the parties had contemplated the delivery of mental "capacity" assessments. (N.T. Competency Hearing, 6/6/08, at 119, 127, 137-38).


. Appellee filed a motion to quash on July 8, 2009, claiming the Commonwealth’s notice of appeal was untimely. Appellee renewed the matter in his brief on reargument. Nevertheless, the certified docket entries indicate the Commonwealth timely filed its notice of appeal on March 3, 2009. To the extent that motion is deemed open, we deny it and refuse to quash the appeal.


. The Commonwealth also insists the trial court reopened a double jeopardy claim that the courts had already resolved against Appel-lee. The Commonwealth cites this Court's decision in Anderson I for the proposition that its actions at the September 2001 trial did not rise to the level of misconduct that would bar Appellee's retrial on double jeopardy grounds. As Appellee has already litigated a double jeopardy issue, the Commonwealth asserts the law of the case doctrine precludes Appellee from relitigating the instant double jeopardy claim. We note, however, the law of the case doctrine "refers to a family of rules which embody the concept that a court involved in the later phases of a litigated matter should not reopen questions decided by another judge of that same court or by a higher court in the earlier phases of the matter.” Commonwealth v. Starr, 541 Pa. 564, 574, 664 A.2d 1326, 1331 (1995). Here, Appellee’s double jeopardy claim concerns an ongoing pattern of prosecutorial misconduct, much of it occurring after this Court’s decision in Anderson I. Thus, the courts had not considered these latest instances of prosecutorial misconduct, and the law of the case doctrine does not preclude Appellee from raising his current double jeopardy claim.


. In Anderson I, this Court previously put the same prosecutor on notice to temper his "zealous and spirited” advocacy, warning him that he had already crossed boundaries to create an unsavory aura about the trial, including lewd conduct in open court. The prosecutor's actions on remand were more clandestine but no less offensive, in light of this Court's prior admonition.


. Ordinarily, the dismissal of charges is "a penalty far too drastic” for a prosecutor's violation of discovery rules. Commonwealth v. Gordon, 364 Pa.Super. 521, 528 A.2d 631, 641 (1987), appeal denied, 517 Pa. 621, 538 A.2d 875 (1988).